Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 9/11/20, the Applicant amended claim 1, 8, 15, 21, and argued the claims previously rejected in the Office Action dated 3/13/20. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 14, 16, 19, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, United States Patent No. 7249117, in view of .
Claim 1:
	Estes discloses:
the system having no previous information associated with the name (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the first concept requires no generation of structured content (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
the system having no previous information associated with the word (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the second concept requires no generation of structured content (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
identifying, via the processor, a relationship between the first concept and the second concept, the relationship based on a number of documents from a plurality of documents that include at least one aspect of the first concept and at least one aspect of the second concept (see column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second ; and
outputting a visual representation of the relationship to a display (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention. 

Estes fail to teach the entities being received from the user and derivations of the concepts. 
	
Knight discloses:
receiving, at a system, from a user, a name of an entity (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
forming, via the processor, a first concept using the name of the entity (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
receiving, at the system, from a user, a word which is distinct from the name of the entity (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
 forming, via the processor, a second concept using the name of the entity (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
outputting a visual representation of the relationship to a display, the visual representation identifying the number of document which include the first concept within specified proximity to the second concept (figure 3 and 6). Knight teaches outputting a visual representation of the relationship to a display and identifying the number of documents have each concept within it.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Liang discloses:
identifying, via a processor, a plurality of derivations of the name of the entity (see column 9 lines 62 – column 10 line 3). Liang teaches identifying a plurality of derivations of the name of the entity;
identifying, via the processor, a plurality of pseudo-names of the entity (see column 16 lines 62 – column 17 line 12). Liang teaches identifying a plurality of pseudo-names of the entity;
identifying, via the processor, a plurality of associated words for the word (see table 5 and column 11 lines 27-40). Liang teaches identifying a plurality of associated words for the word;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include identifying derivation and associated words corresponding to the entity for the purpose being user friendly and efficiently identifying all entities in documents, as taught by Liang.

Tanibuchi discloses:
wherein the visual representation comprises a line between the first concept and the second concept, the line having a thickness indicative of the number of documents (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Claim 2, 3:
	
wherein the relationship is based on the number of documents from the plurality of documents that include the first concept within a specified proximity to the second concept; within the same paragraph (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Claim 4:
	Estes discloses:
wherein the relationship is based on a first document from the plurality of documents and a second document from the plurality of documents that include the first concept and the second concept, wherein (1) the first document includes a first text string in a first unstructured data object from the first concept and a first text string in a first unstructured data object from the second concept, and (2) the second document includes a second text string in a second unstructured data object from the first concept and a second text string in a second unstructured data object from the second concept (see column 15 lines 42-47). Estes teaches a relationship based on a first and second document both having the first and second concept in them. Each document containing the text string of each concept.

Claim 5:
	
wherein the first text string in the first unstructured data object from the first concept is different than the second text string in the second unstructured data object from the first concept (see column 15 lines 42-47). Estes teaches the concepts are different text strings. 

Claim 6:
	Estes discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept; 
determining a relationship between the first concept and the third concept, the relationship based on a number of documents from the plurality of documents that include the first concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the third concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a third concept. The relationship is determined based on the selected concepts;
identifying a second relationship between the first concept, the second concept, and the third concept, the second relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, the at least one aspect of second concept, and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining ; and
determining a fourth relationship between the first concept, the second concept, and the third concept, the fourth relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one of the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
outputting the visual representation, additional graphics associated with the second relationship, the third relationship, and fourth relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention.

Knight discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept 
forming, via the processor, a third concept using the additional word (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Liang discloses:
identifying, via the processor, an additional plurality of associated words for the additional word (see table 5 and column 11 lines 27-40). Liang teaches identifying a plurality of associated words for the word;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting concepts for analysis for the purpose being user friendly and efficiently searching concepts of interest, as taught by Liang.

Claim 7:
	
wherein the relationship between the first concept, the second concept, and the third concept is based on the number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Claim 8:
	Estes discloses:
the system having no information associated with the first concept, second concept or third concept (see column 11 lines 24-52). Estes teaches a system having no previous information associated with concepts.
performing no generation of structured data associated with the first concept, second concept, or the third concept (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
performing no data cleansing with respect to the first concept, the second concept and the third concept; performing no indexing with respect to the first concept, the second concept and third concept (see column 3 line 65 – column 4 line 17). Estes teaches performing no cleansing or indexing for the concepts.
determining, via a processor, a multilink relationship between the first concept, the second concept and the third concept, the multilink relationship indicating (1) strength of a relationship between the first concept and the second concept, and (2) a strength of a second relationship between the first concept and third concept, (3) a strength of a third relationship between the second concept and the third concept, and (4) a strength of a fourth relationship between the first concept, the second concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the concepts and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
displaying a visual representation indicative of the multilink relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention. 

Knight discloses:
receiving, at a system, from a user, a first concept (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
receiving, at a system, from a user, a second concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
receiving, from a user, a third concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting 

Tanibuchi discloses:
wherein the strength of the relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of the concepts associated with a given relationship; and wherein the visual representation of the multilink relationship comprises a first line between the first concept and the second concept a second line between the first concept and the third concept a third line between the second concept and the third concept and a series of lines uniting the first concept the second concept and the third concept each line in the first line, second line, third line, and series of lines having a thickness indicative of the number of documents of each respective relationship. (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness indicative of the number of documents between each relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual  

Claim 9:
	Estes, Knight and Liang fail to disclose a numerical value indicative of a number of documents.

	Tanibuchi discloses:
wherein the strength of the relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of the concepts associated with a given relationship; wherein the visual representation of the multilink relationship displays the number documents of each respective relationship (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness between the characters indicative of the number of quantitive measure between each relationship.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual  

Claim 12, 14:
	Estes discloses:
wherein the strength of the first relationship, the second relationship, the third relationship, and the fourth relationship is determining using matching text between a plurality of document and is based on a number of documents from a plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches based on document that have all concepts in proximity such as being in the same sentence. The same concept links are in all documents

Claim 15:
	Although Claim 15 is a non-transitory computer readable medium claims, it is interpreted and rejected for the same reasons as Claim 1. 

Claim 16:
	Estes discloses:
wherein the strength of the relationship is based on a predetermined proximity of the at least one aspect of the first concept and the at least one aspect of the second concept within the plurality of documents (see column 11 lines 53 - ;

Claim 19:
	Estes discloses:
displaying a third concept, the third concept being defined by the presence of the first concept and the second concept in a document (see column 15 lines 42-67). Estes teaches entering a plurality of concepts defined by terms or phrases that can include a plurality of nouns/words in combination to define a concept or theme.  The output would be to find documents that include all concepts. 

Claim 21:
	Although Claim 21 is a system claim it is interpreted and rejected for the same reasons as Claim 1. 

Claim 24:
Knight discloses:
wherein the visual representation comprises illustrates additional concepts related to the first concept and the second concept (see column 4 lines 31-39). Knight displaying related concepts.

Claim 25:
	Estes discloses:
wherein the first relationship and second relationship are respectively based on a number document from a plurality of document that include the first concept, second concept within a specified proximity (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Claims 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang and Tanibuchi, in view of Kawai et al., United States Patent Publication 2005/0022106 (hereinafter “Kawai”).
Claim 17:
	Estes, Knight, Liang and Tanibuchi fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
displaying a numerical value indicative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by Estes, Knight, Liang and Tanibuchi to include a numerical value of the number of documents that include the concepts for 

Claim 22:
	Estes, Knight, Liang and Tanibuchi fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
wherein the visual representation comprises a numerical value representative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by Estes, Knight, Liang and Tanibuchi to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the relationship between the concepts, as taught by Kawai.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang, and Tanibuchi, in view of Kawai, in further view of Eick et al., United States Patent No. 5596703 (hereinafter “Eick”).
Claim 11:
	
wherein the visual representation of the multilink relationship illustrates the strength of the first relationship, the second relationship, third relationship, and the fourth relationship is displayed indicative of a number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts; 

Estes, Knight, Liang, Tanibuchi and Kawai fail to expressly disclose a display of a relationship using colors to be indicative of a value.

	Eick discloses:
wherein the relationship is displayed using a shade of a color indicative of a number for the relationship (see column 5 lines 6-42). Eick teaches the relationship is displayed using colors which are indicative of a value. Based on a values, the color is determined.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang, Tanibuchi and Kawai to include using color that indicate a value to display relationships for the purpose of better visualization of relationship between objects, as taught by Eick. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang and Tanibuchi, in view of Dexter et al., United States Patent Publication 2009/0216736 (hereinafter “Dexter”).
Claim 18:
	Estes, Knight, Liang and Tanibuchi fail to expressly disclose a corpus of a document and also access to the full document.

	Dexter discloses:
displaying a corpus from the number of documents (see figure 12C). Dexter returns documents portions and access to the full documents in response to satisfying a search for a plurality of keywords or concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang and Tanibuchi to include displaying the documents as the result of a relationship between documents having the keywords for the purpose of efficiently returning documents and portions of document of relevance related to the defined search, as taught by Dexter. 

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang and Tanibuchi, in view of Mori et al., United States Patent Publication 2005/0125400 A1 (hereinafter “Mori”).
Claim 26-27:
	Estes, Knight, Liang and Tanibuchi fail to expressly disclose a corpus of a document and also access to the full document.


wherein the relationship is further based on a recognition of a subject-predicate/predicate-object relationship present within natural language portion of the first concept and the second concept; (see paragraphs [0011] and [0012]). More teaches defining a relationship based on recognition the subject-predicate and predicate-object relationship present within the sentence.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang and Tanibuchi to include using subject-predicate-object relationships of text to further define relationships for the purpose of efficiently utilizing natural language processing of text without the user performing any complicated functions (see paragraphs [0008] and [0009]), as taught by Mori. 

Response to Arguments
Applicant's arguments filed 9/11/20 have been fully considered but they are not persuasive.
Claims 1, 8, 15, 21:
	Applicant argues the combination of Estes, Knight, Liang, Tanibuchi contradicts another feature by claim 1.
	The Examiner disagrees. 
	The Applicant amended the claims with negative amendments to further define what the method does not include. The Examiner suggests amending the claims with positive amendments that include limitations on each step performed to form the concept without structured data or without cleansing and indexing the data. Estes teaches learning associations of natural language artifacts in unstructured data sources, wherein the artifacts include at least one of phrases, predicates, modifiers, and other syntactic forms; and, learning semantic and syntactic relationships in structured data sources, wherein the structured data sources comprise entities in conventional formats used by relational database systems.
The learned associations resulting from the learning associations of natural language artifacts are formed using grouping of one natural language artifact in a interaction window, which can be of either a fixed or relative size, with another at least one natural language artifact in the interaction window, based on a criteria of shared features of one or more sets from the grouping. The criteria are dynamically determined without the use of a priori classifications such as categories, topics, or classes, through satisfying conditional probability constraints between sets of learned associations. Thus, Estes teaches no prior knowledge of names, concept, no cleansing or indexing and teaches the amended limitations of the claims.  Therefore, the rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/27/21